UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 ECHO THERAPEUTICS, INC. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 11:59 P.M. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. ECHO THERAPEUTICS, INC. ATTN: KIMBERLY BURKE 8 PENN CENTER 1, SUITE 300 PHILADELPHIA, PA 19103 ELECTRONIC DELIVERY OF FUTURE PROXY MATERIALS If you would like to reduce the costs incurred by our company in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the Internet. To sign up for electronic delivery, please follow the instructions above to vote using the Internet and, when prompted, indicate that you agree to receive or access proxy materials electronically in future years. VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 P.M. Eastern Time the day before the cut-off date or meeting date. Have your proxy card in hand when you call and then follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW INBLUE OR BLACK INK AS FOLLOWS: KEEP THISPORTION FOR YOUR RECORDS THISPROXY CARDIS VALID ONLY WHEN SIGNED ANDDATED. DETACH AND RETURNTHISPORTION ONLY The Board of Directors recommends you vote FOR the following: All For Withhold All For All Except Towithhold authority to vote for any individualnominee(s), mark “ForAll Except” and write the number(s) ofthe nominee(s) on theline below 1.Election of Directors Nominees ¨ ¨ ¨ 01Patrick T. Mooney 02William F. Grieco 03Shawn K. Singh 04 James F. Smith The Board of Directors recommends you vote FOR the following proposal: For Against Abstain 2.Ratification of Wolf & Company, P.C. to serve as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2011. ¨ ¨ ¨ NOTE: Such other business as may properly come before the meeting or any adjournment thereof. For address change/comments, mark here. (see reverse for instructions) o Please sign exactly as your name(s) appear(s) hereon. When signing asattorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer Signature [PLEASESIGN WITHIN BOX] Date Signature(JointOwners) Date ImportantNotice Regardingthe Availabilityof Proxy Materials for the AnnualMeeting:The Notice & Proxy Statement, Form 10-K is/are available at www.proxyvote.com ECHO THERAPEUTICS, INC. Annual meeting of Shareholders July 13, 2011 4:00 PM This proxy is solicited by the Board of Directors The shareholder(s) hereby appoint(s) Patrick T. Mooney, Harry G. Mitchell and Kimberly A. Burke, or either of them, as proxies, each with the power to appoint his/her substitute, and hereby authorizes them to represent and to vote, as designated on the reverse side of this ballot, all of the shares of common stock of ECHO THERAPEUTICS, INC. that the shareholder(s) is/are entitled to vote at the Annual Meeting of shareholder(s) to be held at 4:00 PM, EDT on July 13, 2011, at the Company's offices located at 8 Penn Center, 1oulevard, Philadelphia, Pennsylvania 19103, and any adjournment or postponement thereof. This proxy, when properly executed, will be voted in the manner directed herein. If no such direction is made, this proxy will be voted FOR the election of nominees for the Board of Directors listed on the reverse side, and FOR Proposal 2. (If you noted any Address Changes and/or Commentsabove, please mark corresponding box on the reverse side.) Continued and to be signed on reverse side
